204 Ga. App. 227 (1992)
419 S.E.2d 538
LEWIS et al.
v.
BARCLAYS AMERICAN/MORTGAGE CORPORATION.
A92A0954.
Court of Appeals of Georgia.
Decided April 24, 1992.
Reconsideration Denied May 12, 1992.
Ric Lewis, pro se.
Prior & Buser, Thomas E. Prior, Charles G. Barger, Jr., for appellee.
McMURRAY, Presiding Judge.
The Magistrate Court of Clayton County entered a judgment in this dispossessory action in favor of plaintiff Barclays American/ Mortgage Corporation and against defendants Ric Lewis and Carmen Lewis. Defendant Ric Lewis appealed to the State Court of Clayton County which granted plaintiff's motions for judgment on the pleadings and for summary judgment, and issued a writ of possession to plaintiff. Defendant Ric Lewis then filed this direct appeal.
Because the appeal to this Court is taken from the decision of a state court reviewing a decision of a magistrate court by de novo proceeding involving a subject matter not otherwise subject to a right of direct appeal, the discretionary appeal procedures of OCGA § 5-6-35 were required and this appeal must be dismissed. Handler v. Hulsey, 199 Ga. App. 751 (406 SE2d 225); OCGA § 5-6-35 (a) (11).
Appeal dismissed. Cooper, J., concurs. Sognier, C. J., concurs in the judgment only.